          Case 1:20-cv-00409-CG Document 31 Filed 07/26/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ELVIN TALLY,

              Plaintiff,

v.                                                               No. CV 20-409 CG

KILOLO KIJAKAZI,1
Commissioner of the
Social Security Administration,

              Defendant.

               ORDER GRANTING UNOPPOSED MOTION TO EXTEND
                        REPLY BRIEFING DEADLINE

        THIS MATTER is before the Court on Plaintiff Elvin Tally’s Unopposed Motion to

Extend Reply Briefing Deadline (the “Motion”), (Doc. 30), filed July 26, 2021. The Court,

having reviewed the Motion and noting it is unopposed, finds the Motion is well-taken

and shall be GRANTED.

        IT IS THEREFORE ORDERED that Mr. Tally shall file his Reply by July 27,

2021.

        IT IS SO ORDERED.




                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




1
 Kilolo Kijakazi was appointed Acting Commissioner of the Social Security Administration on
July 9, 2021.
